FILED
                             NOT FOR PUBLICATION                              SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SEAN RAPHAEL ROBERTS,                            No. 14-16156

                Plaintiff - Appellant,           D.C. No. 1:13-cv-00970-SKO

 v.
                                                 MEMORANDUM*
J. ST. CLAIR; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                          for the Eastern District of California
                    Sheila K. Oberto, Magistrate Judge, Presiding**

                             Submitted August 25, 2015***

Before:         McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Sean Raphael Roberts, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional and Religious Land Use and Institutionalized Persons Act


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“RLUIPA”) violations arising from his request to be examined and treated by

male medical professionals. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal of a claim under 28 U.S.C. § 1915A, Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000), and we reverse and remand.

      The district court prematurely dismissed Roberts’s RLUIPA claim because

Roberts sufficiently alleged a substantial burden was imposed on his practice of

Islam when prison officials, including Allen, denied his request for a male medical

practitioner to examine his hernia in order to avoid violating his religious practices.

See Thomas v. Review Bd. of the Ind. Emp’t Sec. Div., 450 U.S. 707, 717-18 (1981)

(substantial burden exists where the state denies an important benefit because of

conduct mandated by religious belief, “thereby putting substantial pressure on an

adherent to modify his behavior and to violate his beliefs”); Warsoldier v.

Woodford, 418 F.3d 989, 994-95 (9th Cir. 2005) (elements of a RLUIPA claim);

see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (supervisor can be held

liable for his or her own personal involvement in the alleged constitutional

violation); Shakur v. Schriro, 514 F.3d 878, 889 (9th Cir. 2008) (choice between

eating food harmful to health and religious practice can impose substantial

burden).




                                           2                                    14-16156
      We do not consider Roberts’s First and Eight Amendment claims because

Roberts does not raise these claims on appeal. See Padgett v. Wright, 587 F.3d

983, 985 n.2 (9th Cir. 2009) (per curiam).

      We reject Roberts’s contentions concerning the defendants who were not

served.

      Allen’s request for judicial notice, filed on January 9, 2015, is granted.

      REVERSED and REMANDED.




                                          3                                        14-16156